Exhibit 10.8

 

    

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St,

London EC2N 2DB

Telephone: 44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

August 14, 2014

 

To:    Ligand Pharmaceuticals Incorporated    11119 North Torrey Pines Rd   
Suite 200    La Jolla, CA 92037    Attn: Charles S. Berkman    Telephone:
858-550-7835    Facsimile: 858-550-7272 From:    Deutsche Bank AG, London Branch
   c/o Deutsche Bank Securities Inc. Re:    Additional Issuer Warrant
Transaction    (Transaction Reference Number: 595212)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”) and Ligand Pharmaceuticals Incorporated (“Issuer”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER OR DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES
INC. (“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND
HAS NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THE TRANSACTION BETWEEN DEALER AND ISSUER SHALL BE TRANSMITTED
EXCLUSIVELY THROUGH AGENT. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF
THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.



--------------------------------------------------------------------------------

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the ISDA 2002 Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation and the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Issuer with a “Threshold
Amount” of USD 15 million and to Dealer with a Threshold Amount of 3% of the
stockholders’ equity of Deutsche Bank AG, in each case, as if (x) the phrase “,
or becoming capable at such time of being declared,” were deleted from
Section 5(a)(vi)(1) of the Agreement, (y) the term “Specified Indebtedness” had
the meaning specified in Section 14 of the Agreement, except that such term did
not include obligations in respect of deposits received in the ordinary course
of a party’s banking business and (z) the following language shall be added to
the end of such Section 5(a)(vi): “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.”). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   August 14, 2014

Effective Date:

   August 18, 2014, or such other date as agreed between the parties, subject to
Section 8(n) below

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

  

The common stock of Issuer, par value USD 0.001 per share

(Ticker Symbol: “LGND”).

 

2



--------------------------------------------------------------------------------

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   As provided in Annex A to this Confirmation. Notwithstanding anything to the
contrary in the Agreement, this Confirmation or the Equity Definitions, in no
event shall the Strike Price be subject to adjustment to the extent that, after
giving effect to such adjustment, the Strike Price would be less than USD 55.59,
except for any adjustment pursuant to the terms of this Confirmation and the
Equity Definitions in connection with stock splits or similar changes to
Issuer’s capitalization.

Premium:

   As provided in Annex A to this Confirmation.

Premium Payment Date:

   The Effective Date

Exchange:

   NASDAQ Global Market

Related Exchange:

   All Exchanges Procedures for Exercise:   

In respect of any Component:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not already deemed to be an Expiration Date in respect of any other Component of
the Transaction hereunder; and provided further that if the Expiration Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its reasonable discretion that the Final Disruption Date
shall be the Expiration Date (irrespective of whether such date is an Expiration
Date in respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the VWAP Price
for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” has the meaning provided in Annex A to this Confirmation.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent, acting commercially reasonably, may determine that such
Expiration Date is a Disrupted Day only in part, in which case (i) the
Calculation Agent shall make commercially reasonable adjustments to the Number
of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the second preceding sentence as the Expiration Date for the
remaining Warrants for such Component, and (ii) the VWAP Price for such
Disrupted Day shall be determined by the Calculation Agent based on transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of such Market Disruption Event on such day. Any

 

3



--------------------------------------------------------------------------------

   Scheduled Trading Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be a Scheduled Trading Day; if a closure of the Exchange prior to its normal
close of trading on any Scheduled Trading Day is scheduled following the date
hereof, but prior to the open of the regular trading session of the Exchange on
such day, then such Scheduled Trading Day shall be deemed to be a Disrupted Day
in full. Section 6.6 of the Equity Definitions shall not apply to any Valuation
Date occurring in respect of an Expiration Date.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion, based on advice of
counsel, determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer in good faith in relation to such requirements),
for Dealer to refrain from or decrease any market activity in connection with
the Transaction. Dealer shall notify Issuer as soon as reasonably practicable
that a Regulatory Disruption has occurred and the Expiration Dates affected by
it.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To be provided by Issuer. Settlement Terms:   

In respect of any Component:

  

Settlement Currency:

   USD

Net Share Settlement:

   On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional shares valued at
the VWAP Price on the Valuation Date corresponding to such Settlement Date.

 

4



--------------------------------------------------------------------------------

Number of Shares to be Delivered:

  

In respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess, if any, of the VWAP Price on the Valuation
Date occurring in respect of such Exercise Date over the Strike Price divided by
(B) such VWAP Price.

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than noon (local time in New York City) on the relevant Settlement Date.

VWAP Price:

   For any Valuation Date, the dollar volume weighted average price per Share
for such Valuation Date based on transactions executed during such Valuation
Date, as reported on Bloomberg Page “LGND <Equity> AQR” (or any successor
thereto) or, in the event such price is not so reported on such Valuation Date
for any reason or is manifestly incorrect, as reasonably determined by the
Calculation Agent using a volume weighted method.

Other Applicable Provisions:

   The provisions of Sections 1.27, 9.1(c), 9.8, 9.9, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares), 9.12 and 10.5 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction. Adjustments:   

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment

Extraordinary Dividend:

   Any Dividend that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder.

Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions). Extraordinary Events:   

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment; provided that, in its commercially
reasonable discretion, the Calculation Agent may elect Cancellation and Payment
(Calculation Agent Determination) for all or any part of the Transaction.

Tender Offer:

   Applicable

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment.

 

5



--------------------------------------------------------------------------------

Composition of Combined Consideration:

   Not Applicable; provided that, notwithstanding Sections 12.1(f) and 12.5(b)
of the Equity Definitions, to the extent that the composition of the
consideration for the relevant Shares pursuant to a Tender Offer or Merger Event
could be elected by a holder of the Shares, the Calculation Agent will determine
such composition.

Modified Calculation Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in “Issuer” hereunder being
different from the issuer of the Shares, then with respect to such Merger Event,
as a condition precedent to the adjustments contemplated in Section 12.2(e)(i)
of the Equity Definitions, Dealer, the Issuer of the Affected Shares and the
entity that will be the Issuer of the New Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer in good faith in relation to
such requirements), and if such conditions are not met or if the Calculation
Agent determines that no adjustment that it could make under Section 12.2(e)(i)
of the Equity Definitions will produce a commercially reasonable result, then
the consequences set forth in Section 12.2(e)(ii) of the Equity Definitions
shall apply.

Consequences of Announcement Events:

   If an Announcement Event occurs, then on a date occurring a commercially
reasonable period of time after the date of the relevant Announcement Event (the
“Announcement Event Adjustment Date”), in respect of each Option, the
Calculation Agent will determine the cumulative economic effect on such Option
of the Announcement Event, if any (without duplication in respect of any other
adjustment or cancellation valuation made pursuant to the Equity Definitions,
hereunder or under the Agreement, regardless of whether the Announcement Event
actually results in a Merger Event, Tender Offer or Acquisition Transaction, and
taking into account such factors as the Calculation Agent shall determine
appropriate, including, without limitation, changes in volatility, expected
dividends or liquidity relevant to the Shares or the Transaction for the period
from the time immediately prior to such Announcement Event to the relevant
Announcement Event Adjustment Date, and taking into account a commercially
reasonable Hedge Position with respect to the Transaction). If the Calculation
Agent determines that such cumulative economic effect on any Option is material,
then on the

 

6



--------------------------------------------------------------------------------

   Announcement Event Adjustment Date for such Option, the Calculation Agent
shall make such adjustment to the terms of the Transaction as the Calculation
Agent determines appropriate to account for such cumulative economic effect and
determine the effective date of such adjustment. An Announcement Event shall be
an “Extraordinary Event” for purposes of the Equity Definitions, to which
Article 12 of the Equity Definitions is applicable.

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event
that, if completed, would constitute a Merger Event or Tender Offer, (y) any
acquisition by Issuer or any of its subsidiaries where the aggregate
consideration exceeds 60% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction, (ii)
the public announcement by Issuer of an intention to solicit or enter into, or
to explore strategic alternatives or other similar undertaking that may include,
a Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by any entity of a withdrawal, discontinuation,
termination or other change to a transaction or intention that is the subject of
an announcement of the type described in clause (i) or (ii) of this sentence, as
determined, in each case, by the Calculation Agent. For purposes of this
definition of “Announcement Event,” the remainder of the definition of “Merger
Event” in Section 12.1(b) of the Equity Definitions following the definition of
“Reverse Merger” therein shall be disregarded.

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety (including
the word “and” following such clause (i)) and replaced with “publicly quoted,
traded or listed on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors),” and (b)
the phrase “and (iii) issued by a corporation organized under the laws of the
United States, any State thereof or the District of Columbia” shall be inserted
immediately prior to the period.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (x) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or

 

7



--------------------------------------------------------------------------------

   mandated by existing statute)” after the word “regulation” in the second line
thereof, (y) adding the words “or any Hedge Positions” after the word “Shares”
in the clause (X) thereof and (z) adding the words “, or holding, acquiring or
disposing of Shares or any Hedge Positions relating to,” after the words
“obligations under” in clause (Y) thereof.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable; provided that:    (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:    “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and    (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

(e) Increased Cost of Hedging:

   Not Applicable

(f) Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   As provided in Annex A to this Confirmation.

(g) Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   As provided in Annex A to this Confirmation.

Hedging Party:

   Dealer for all applicable Potential Adjustment Events and Extraordinary
Events

Determining Party:

   Dealer for all applicable Extraordinary Events

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

 

8



--------------------------------------------------------------------------------

3. Calculation Agent:

   Dealer, whose judgments, determinations and calculations shall be made in
good faith and in a commercially reasonable manner. Following any determination
or calculation by the Calculation Agent hereunder, upon a written request by
Issuer, the Calculation Agent shall promptly (but in any event within five
Scheduled Trading Days) provide to Issuer by email to the email address provided
by Issuer in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential data or information or any proprietary or confidential models used
by it for such determination or calculation.

4. Account Details:

  

Dealer Payment Instructions:

  

Bank of New York

ABA#: 021-000-018

Account Name: Deutsche Bank Securities Inc.

Account No.: 8900327634

Issuer Payment Instructions:

   To be provided by Issuer.

5. Offices:

  

The Office of Dealer for the Transaction is: London

The Office of Issuer for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

 

(a) Address for notices or communications to Issuer:

To:   

Ligand Pharmaceuticals Incorporated

11119 North Torrey Pines Rd

Suite 200

La Jolla, CA 92037

Attn:    Charles S. Berkman Telephone:    858-550-7835 Facsimile:   
858-550-7272

(b) Address for notices or communications to Dealer:

To:   

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention:   

Andrew Yaeger

Faiz Khan

Telephone:   

(212) 250-2717

(212) 250-0668

Email:   

Andrew.Yaeger@db.com

Faiz.Khan@db.com

 

9



--------------------------------------------------------------------------------

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and any date on which Issuer makes an election hereunder,
(A) Issuer is not aware of any material nonpublic information regarding Issuer
or the Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iii) On or reasonably promptly following the Trade Date, Issuer shall deliver
to Dealer a resolution of Issuer’s board of directors or any committee thereof
(together with a resolution of Issuer’s board of directors authorizing such
committee to take such actions) authorizing the Transaction and such other
certificate or certificates as Dealer shall, prior to the Trade Date, reasonably
request.

(iv) Issuer is not entering into this Confirmation nor making any election
hereunder to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of August 12, 2014 between Issuer and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Deutsche Bank Securities Inc., as representatives of the
several Initial Purchasers party thereto are true and correct and are hereby
deemed to be repeated to Dealer as if set forth herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(x) During the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), the Shares and any securities
that are convertible into, or exchangeable or exercisable for, Shares will not
be subject to a “restricted period,” as such term is defined in Regulation M
under the Exchange Act, unless Issuer has provided written notice (which notice
shall be deemed to contain representations and warranties that, as of the time
such notice is given, (i) Issuer is not in possession of material nonpublic
information with respect to Issuer or the Shares and (ii) Issuer is not engaging
in the related activity to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for Shares) or to raise
or depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act) to Dealer of the relevant “restricted period” not later than the
Scheduled Trading Day immediately preceding the first day of such “restricted
period”; provided that (I) Issuer shall provide written notice (which notice
shall be deemed to contain representations and warranties that, as of the time
such notice is given, (i) Issuer is not in possession of material

 

10



--------------------------------------------------------------------------------

nonpublic information with respect to Issuer or the Shares and (ii) Issuer is
not engaging in the related activity to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) or otherwise in
violation of the Exchange Act) to Dealer of the end of the relevant “restricted
period” not later than the last day of such “restricted period”, (II) Issuer
acknowledges and agrees that any notice under this clause (x) may result in a
Regulatory Disruption or other adjustments in accordance with the terms of this
Confirmation, (III) the Calculation Agent shall make an adjustment in respect of
any one or more of the terms relevant to the exercise, settlement, payment or
other terms of the relevant Options to preserve the fair value of the Options to
Dealer after taking into account such Regulatory Disruption, (IV) the aggregate
number of Scheduled Trading Days that occur during any such “restricted period”
(in the aggregate across all such “restricted periods” to which this clause
(x) applies) will not exceed 15 Scheduled Trading Days and (V) the aggregate
number of “restricted periods” to which this clause (x) applies will not exceed
three “restricted periods”.

(xi) On each day during the Settlement Period, neither Issuer nor any
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall, without the consent of Dealer, such consent not to be
unreasonably withheld, conditioned or delayed, directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares; provided that such restrictions will not
apply to the following: (A) privately negotiated, off-market purchases of Shares
(or any security convertible into or exchangeable for Shares) at or below the
then-prevailing fair market price thereof; (B) purchases of Shares pursuant to
exercises of stock options granted to former or current employees, officers,
directors, independent contractors or other affiliates of Issuer, including the
withholding and/or purchase of Shares from holders of such options to satisfy
payment of the option exercise price and/or to satisfy tax withholding
requirements in connection with the exercise of such options; (C) purchases of
Shares from holders of performance shares or units or restricted shares or units
to satisfy tax withholding requirements in connection with vesting; (D) the
conversion or exchange by holders of any convertible or exchangeable securities
of Issuer pursuant to the terms of such securities; or (E) purchases of Shares
effected by or for a plan by an agent that satisfy the requirements of Rule
10b-18(a)(13)(ii).

(xii) On the Trade Date, (or, with respect to clause (C)(ii), the Effective
Date) and at all times until termination or earlier expiration of the
Transaction, (A) a number of Shares equal to the Capped Number have been
reserved for issuance by all required corporate action of Issuer, (B) the Shares
issuable upon exercise of the Warrants (the “Warrant Shares”) have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable and (C)(i) the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights and (ii) the Warrant Shares shall upon
issuance be accepted for listing or quotation on the Exchange.

(xiii) To Issuer’s actual knowledge, no state or local (including non-U.S.
jurisdictions) or non-U.S. federal law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(18) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Dealer represents and warrants to Issuer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

11



--------------------------------------------------------------------------------

(d) Issuer agrees and acknowledges that Dealer is a “financial institution” and
“financial participant” within the meaning of Sections 101(22) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “termination value, payment amount, or other transfer
obligation” within the meaning of Sections 362 and 546 of the Bankruptcy Code,
and (B) Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561
of the Bankruptcy Code.

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement,
Section 7(a)(v) and clauses (A), (B) and (C)(i) of Section 7(a)(xii) of this
Confirmation (replacing, solely for these purposes, the words “On the Trade Date
(or, with respect to clause (C)(ii), the Effective Date) and at all times until
termination or earlier expiration of the Transaction” with the words “On the
Effective Date”) and such other matters as Dealer may, prior to the Trade Date,
reasonably request; provided that any such opinion of counsel may contain
customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of another Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Issuer does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to require Issuer to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Issuer’s
failure to elect or election to the contrary; and provided further that Issuer
shall not have the right to so elect (but, for the avoidance of doubt, Dealer
shall have the right to so elect) in the event (i) of an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash, (ii) of an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party or an Extraordinary
Event, which Event of Default, Termination Event or Extraordinary Event resulted
from an event or events within Issuer’s control or (iii) that Issuer fails to
remake the representation set forth in Section 7(a)(i) as of the date of such
election. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the Merger Date, the
Tender Offer Date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of another Extraordinary Event, as
applicable:

 

Share Termination Alternative:    If applicable, means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable, or
such later date or dates as the Calculation Agent may reasonably determine (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

 

12



--------------------------------------------------------------------------------

Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Issuer. Share Termination Delivery Unit:   
In the case of a Termination Event, Event of Default, Delisting, Additional
Disruption Event or Announcement Event, one Share or, in the case of an
Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer, as applicable. If
such Insolvency, Nationalization, Merger Event or Tender Offer involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Failure to Deliver:   
Applicable Other applicable provisions:    If Share Termination Alternative is
applicable, the provisions of Sections 1.27, 9.8, 9.9 and 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the issuer of the
Shares or any portion of the Share Termination Delivery Units), 9.12 and 10.5 of
the Equity Definitions will be applicable as if “Physical Settlement” applied to
the Transaction, except that all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

(b) Private Placement Procedures. (i) If, in the reasonable judgment of Dealer,
based on advice of counsel, for any reason, any Shares or any securities of
Issuer or its affiliates comprising any Share Termination Delivery Units
deliverable to Dealer hereunder (any such Shares or securities, “Delivered
Securities”) would not be immediately freely transferable by Dealer under Rule
144 under the Securities Act, then the provisions set forth in this Section 8(b)
shall apply. In such event, Issuer shall deliver additional Delivered Securities
so that the value of such Delivered Securities, as determined by the Calculation
Agent to reflect a commercially reasonable liquidity discount, equals the value
of the number of Delivered Securities that would otherwise be deliverable if
such Delivered Securities were freely tradeable (without prospectus delivery)
upon receipt by Dealer (such value, the “Freely Tradeable Value”).

(ii) (A) Dealer (or an Affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Delivered Securities from Dealer
or such Affiliate identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities of substantially similar size for similar
issuers (including, without limitation, the right to have made available to them
for inspection all financial and other records, pertinent corporate documents
and other information reasonably requested by them);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
Delivered Securities by Dealer or such Affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities of substantially similar size for similar issuers, in form and
substance commercially reasonably satisfactory to Dealer and Issuer, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its Affiliates and Issuer, shall provide for
the payment by Issuer of all expenses in connection with such resale, including
all fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resale, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Delivered Securities; and

 

13



--------------------------------------------------------------------------------

(C) Issuer agrees that (i) any Delivered Securities so delivered to Dealer may
be transferred by and among Dealer and its Affiliates, and Issuer shall effect
such transfer without any further action by Dealer and (ii) after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed with respect to such Delivered Securities, Issuer shall promptly remove,
or cause the transfer agent for such Delivered Securities to remove, any legends
referring to any such restrictions or requirements from any Delivered
Securities, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer).

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the Securities Act
for resale of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(iii) Dealer or its affiliate may sell such Shares or Share Termination Delivery
Units, as the case may be, during a period (the “Resale Period”) commencing on
the Scheduled Trading Day following delivery of such Shares or Share Termination
Delivery Units, as the case may be, and ending on the Scheduled Trading Day on
which Dealer completes the sale of all such Shares or Share Termination Delivery
Units, as the case may be, or a sufficient number of Shares or Share Termination
Delivery Units, as the case may be, so that the realized net proceeds of such
sales equal or exceed the Freely Tradeable Value (such amount of the Freely
Tradeable Value, the “Required Proceeds”). If any of such delivered Shares or
Share Termination Delivery Units remain after such realized net proceeds equal
or exceed the Required Proceeds, Dealer shall return such remaining Shares or
Share Termination Delivery Units to Issuer. If the Required Proceeds exceed the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Scheduled Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares or
Share Termination Delivery Units, as the case may be, (“Make-whole Shares”) in
an amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(b)(iii). This provision shall be applied
successively until the Additional Amount is equal to zero, subject to
Section 8(d).

(c) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares, (i) Dealer’s
Beneficial Ownership would be equal to or greater than 8.0% of the outstanding
Shares or (ii) Dealer, Dealer Group (as defined below) or any person whose
ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local (including non-U.S.) laws, regulations, regulatory orders or
organizational documents or contracts of Issuer that are, in each case,
applicable to ownership of Shares (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a
local, state, federal or non-U.S. regulator) of a Dealer Person, or could result
in an adverse effect on a Dealer Person, under Applicable Laws, as determined by
Dealer in its reasonable discretion, and with respect to which such requirements
have not been met or the relevant approval has not been received or that would
give rise to any consequences under the constitutive documents of Issuer or any
contract or agreement to which Issuer is a party (in each case, excluding any
filings of Form 13F, Schedule 13D or Schedule 13G under the Exchange Act), in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination (each of clause (i) and (ii) above, an “Ownership Limitation”). If
any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of an Ownership Limitation, Dealer’s right to receive such delivery shall
not be extinguished and Issuer shall make such delivery as promptly as
practicable after, but in no event later than one Scheduled Trading Day after,
Dealer gives notice to Issuer that such delivery would not result in any of such
Ownership Limitations being breached. “Dealer’s Beneficial Ownership” means the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder (collectively, “Section 13”)) of Shares,
without duplication, by Dealer, together with any of its

 

14



--------------------------------------------------------------------------------

affiliates or other person subject to aggregation with Dealer under Section 13
for purposes of “beneficial ownership”, or by any “group” (within the meaning of
Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”) (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number). Notwithstanding anything in the Agreement or this Confirmation to the
contrary, Dealer (or the affiliate designated by Dealer pursuant to Section 8(k)
below) shall not become the record or beneficial owner, or otherwise have any
rights as a holder, of any Shares that Dealer (or such affiliate) is not
entitled to receive at any time pursuant to this Section 8(c), until such time
as such Shares are delivered pursuant to this Section 8(c).

(d) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of the Capped Number of
Shares (as provided in Annex A to this Confirmation), subject to adjustment from
time to time in accordance with the provisions of this Confirmation or the
Definitions; provided that no such adjustment shall cause the Capped Number to
exceed the Available Shares, other than an adjustment resulting from actions of
Issuer or events within Issuer’s control (the “Capped Number”). Issuer
represents and warrants to Dealer (which representation and warranty shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Issuer that are not reserved for future issuance in connection
with transactions in the Shares (other than the Transaction) on the date of the
determination of the Capped Number (such Shares, the “Available Shares”). In the
event Issuer shall not have delivered the full number of Shares otherwise
deliverable as a result of this Section 8(d) (the resulting deficit, the
“Deficit Shares”), Issuer shall be continually obligated to deliver, from time
to time until the full number of Deficit Shares have been delivered pursuant to
this paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(iii) Issuer additionally authorizes any unissued Shares that are not reserved
for other transactions. Issuer shall immediately notify Dealer of the occurrence
of any of the foregoing events (including the number of Shares subject to clause
(i), (ii) or (iii) and the corresponding number of Shares to be delivered) and
promptly deliver such Shares thereafter.

(e) Right to Extend. The Calculation Agent, acting commercially reasonably, may
postpone, without duplication of any postponements made pursuant to the
provisions applicable to Regulatory Disruptions hereunder, any Exercise Date or
Settlement Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Number of Shares to be Delivered with respect to
one or more Components), if Dealer determines, in its reasonable discretion,
based on advice of counsel in the case of the immediately following clause (ii),
that such extension is reasonably necessary or appropriate (i) to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or any other relevant market or (ii) to enable Dealer to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Issuer or an affiliated
purchaser of Issuer, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer in good faith in relation to
such requirements).

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “an”; and
adding the phrase “or Warrants” at the end of the sentence.

 

15



--------------------------------------------------------------------------------

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material” and adding the phrase “or Warrants” at the end of the sentence;

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer.”;

(v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; and

(vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, without the
consent of Issuer to any affiliate of Dealer that is (or whose guarantor is) of
credit quality equivalent to Dealer; provided that, as a result of such transfer
or assignment, Issuer will not be required to pay to the transferee on any
payment date an amount under Section 2(d)(i)(4) of the Agreement, if applicable,
greater than the amount that Issuer would have been required to pay to Dealer in
the absence of such transfer or assignment. At any time at which any Ownership
Limitation exists, if Dealer, in its discretion, is unable to effect a transfer
or assignment to a third party after using its commercially reasonable efforts
on pricing terms and within a time period reasonably acceptable to Dealer such
that an Ownership Limitation no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Ownership
Limitation no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(b)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Issuer shall be the sole Affected Party with respect to such
partial termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

 

16



--------------------------------------------------------------------------------

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

(l) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer,
acting in good faith and commercially reasonably, may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon the termination of
the Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i) Dealer reasonably determines, based on advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities laws, rules or
regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer in good faith in relation to such requirements);

(ii) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than Issuer or Issuer’s subsidiaries files a Schedule TO or any
schedule, form or report under the Exchange Act disclosing that such person or
group has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of Issuer’s common equity representing more than
50% of the voting power of all classes of Issuer’s common equity entitled to
vote generally in the election of Issuer’s directors;

(iii) the consummation of any binding share exchange, exchange offer, tender
offer, consolidation or merger of Issuer pursuant to which Issuer’s common stock
will be converted into cash, securities or other property or any sale, lease or
other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Issuer and Issuer’s
subsidiaries, taken as a whole, to any person other than one or more of Issuer’s
subsidiaries (any such consolidation, merger, transaction or series of
transactions being referred to in this clause (iii) as an “event”); provided,
however, that any such event where the holders of more than 50% of Issuer’s
shares of common equity, representing more than 50% of the voting power of
Issuer’s common equity, immediately prior to such event, own, directly or
indirectly, more than 50% of all classes of common equity, representing more
than 50% of the voting power, of the continuing or surviving person or
transferee or the parent thereof immediately after such event, with such
holders’ proportional voting power immediately after such event being in
substantially the same proportions as their respective voting power before such
event, then such event shall not constitute an Additional Termination Event
under this clause (iii); or

(iv) holders of Issuer’s common stock approve any plan or proposal for Issuer’s
liquidation or dissolution.

Notwithstanding the foregoing, a transaction or series of transactions set forth
in clause (iii) above (or under both clauses (ii) and (iii) above) shall not
constitute an Additional Termination Event if at least 90% of the consideration
received or to be received by the holders of Issuer’s common stock (excluding
cash payments for fractional shares and cash payments made pursuant to
dissenters’ appraisal rights) in connection with such transaction or
transactions otherwise constituting an Additional Termination Event under clause
(iii) above (or under both clauses (ii) and (iii) above) consists of shares of
common stock or depositary receipts evidencing interests in ordinary shares or
common equity listed on a U.S. national securities exchange (“Publicly Traded
Securities”).

(m) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

17



--------------------------------------------------------------------------------

(n) Early Unwind. In the event the sale by Issuer of the “Option Securities” (as
defined under the Purchase Agreement) is not consummated with the Initial
Purchasers pursuant to the Purchase Agreement for any reason by the relevant
“Date of Delivery” (as defined in the Purchase Agreement) (or such later date as
agreed upon by the parties) (such “Date of Delivery” or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and the Transaction and all of the
respective rights and obligations of Dealer and Issuer thereunder shall be
cancelled and terminated. Following such termination and cancellation, each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date. Dealer and
Issuer represent and acknowledge to the other that upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Loss of Stock Borrow, Increased
Cost of Stock Borrow, an Excess Ownership Position or Illegality (as defined in
the Agreement)).

(p) Tax Matters.

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. Issuer shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Issuer has become obsolete or incorrect.
Additionally, Issuer shall, promptly upon request by Dealer, provide such other
tax forms and documents as are reasonably requested by Dealer. Dealer shall
provide Issuer, as applicable, (x) a valid U.S. Internal Revenue Service Form
W-9 or W-8ECI or (y) (A) a valid Internal Revenue Service Form W-8IMY along with
a withholding statement and (B) attached a valid Internal Revenue Service Form
W-9 or Internal Revenue Service Form W-8ECI, or, in each case, any successor
thereto, (i) on or before the date of execution of this Confirmation and
(ii) promptly upon learning that any such tax form previously provided by Dealer
has become obsolete or incorrect. Additionally, Dealer shall, promptly upon
request by Issuer, provide such other tax forms and documents as are reasonably
requested by Issuer.

(iv) Tax Representations. Issuer is a corporation for U.S. federal income tax
purposes and is organized under the laws of the State of Delaware. Issuer is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).

(q) 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by

 

18



--------------------------------------------------------------------------------

ISDA on July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had
adhered to the Protocol without amendment. In respect of the Attachment to the
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this Section 8(q)
(and references to “such party’s Adherence Letter” and “its Adherence Letter”
shall be read accordingly), (ii) references to “adheres to the Protocol” shall
be deemed to be “enters into this Agreement”, (iii) references to “Protocol
Covered Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section 8(q):

(i) Dealer is a Portfolio Data Sending Entity and Issuer is a Portfolio Data
Receiving Entity;

(ii) Dealer and Issuer may use a Third Party Service Provider, and each of
Dealer and Issuer consents to such use including the communication of the
relevant data in relation to Dealer and Issuer to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

(iii) The Local Business Days for such purposes in relation to Dealer are New
York and in relation to Issuer are New York;

(iv) The provisions in this paragraph shall survive the termination of this
Transaction.

(v) The following are the applicable email addresses.

 

Portfolio Data:    Dealer: collateral.disputes@db.com    Issuer:
cberkman@ligand.com Notice of discrepancy:    Dealer: collateral.disputes@db.com
   Issuer: cberkman@ligand.com Dispute Notice:    Dealer:
collateral.disputes@db.com    Issuer: cberkman@ligand.com

(r) NFC Representation Protocol.

(i) The parties agree that the provisions set out in the Attachment to the ISDA
2013 EMIR NFC Representation Protocol published by ISDA on March 8, 2013 (the
“NFC Representation Protocol”) shall apply to the Agreement as if each party
were an Adhering Party under the terms of the NFC Representation Protocol. In
respect of the Attachment to the Protocol, (i) the definition of “Adherence
Letter” shall be deemed to be deleted and references to “Adherence Letter” shall
be deemed to be to this Section 8(r) (and references to “the relevant Adherence
Letter” and “its Adherence Letter” shall be read accordingly), (ii) references
to “adheres to the Protocol” shall be deemed to be “enters into this Agreement”,
(iii) references to “Covered Master Agreement” shall be deemed to be references
to this Agreement (and each “Covered Master Agreement” shall be read
accordingly), and (iv) references to “Implementation Date” shall be deemed to be
references to the date of this Agreement.

(ii) Issuer confirms that it enters into this Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Issuer shall promptly notify Dealer of any change to its status as a party
making the NFC Representation.

(s) Transaction Reporting - Consent for Disclosure of Information.
Notwithstanding anything to the contrary herein or in the Agreement or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):

(iii) to the extent required by, or necessary in order to comply with, any
applicable law, rule or regulation which mandates Disclosure of transaction and
similar information or to the extent required

 

19



--------------------------------------------------------------------------------

by, or necessary in order to comply with, any order, request or directive
regarding Disclosure of transaction and similar information issued by any
relevant authority or body or agency (“Reporting Requirements”); or

(iv) to and between the other party’s head office, branches or affiliates; to
any person, agent, third party or entity who provides services to such other
party or its head office, branches or affiliates; to a Market; or to any trade
data repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

(v) This Reporting Consent shall be deemed to constitute an agreement between
the parties with respect to Disclosure in general and shall survive the
termination of this Confirmation. No amendment to or termination of this
Reporting Consent shall be effective unless such amendment or termination is
made in writing between the parties and specifically refers to this Reporting
Consent.

(t) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Issuer, such delivery shall be effected through Agent. In
addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Issuer shall be transmitted exclusively through
Agent.

(u) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(v) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Dealer.

 

DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Michael Sanderson

  Name:   Michael Sanderson   Title:   Attorney in Fact By:  

/s/ Zahid Bivji

  Name:   Zahid Bivji   Title:   Attorney in Fact

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:  

/s/ Michael Sanderson

  Name:   Michael Sanderson   Title:   Managing Director By:  

/s/ Zahid Bivji

  Name:   Zahid Bivji   Title:   Managing Director

 

Agreed and Accepted By: LIGAND PHARMACEUTICALS INCORPORATED By:  

/s/ Charles Berkman

  Name:   Charles Berkman   Title:   Vice President, General Counsel and
Secretary

 

21